UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6461


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

RUSHAUN NECKO PARKER, a/k/a Duke, a/k/a Rushuan Nekoe Parker, a/k/a
Rushuan Nikoe Parker,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Malcolm J. Howard, Senior District Judge. (7:10-cr-00011-H-1)


Submitted: July 20, 2021                                          Decided: July 23, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rushaun Necko Parker, Appellant Pro Se. Kristine L. Fritz, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rushaun Necko Parker appeals the district court’s order denying his motion for a

reduction in his sentence under the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat.

5194, and denying reconsideration of a prior order denying his motion for appointment of

counsel. We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. United States v. Parker, No. 7:10-cr-00011-H-

1 (E.D.N.C. Feb. 22, 2021). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                            2